Citation Nr: 0211414	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  95-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.29, based on hospital treatment of a service-
connected disability from April 2, 1993 to April 24, 1993 and 
from May 4, 1994 to June 4, 1994.  

(The issue of evaluation of a cervical hyperextension injury, 
history of, with psychogenic pain disorder, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

An April 1994 rating decision denied a temporary total rating 
pursuant to 38 C.F.R. § 4.29, based on hospital treatment of 
a service-connected disability from April 2, 1993 to April 
24, 1993.  A November 1994 rating decision denied a temporary 
total rating pursuant to 38 C.F.R. § 4.29, based on hospital 
treatment of a service-connected disability from May 4, 1994 
to June 4, 1994.  A statement of the case (SOC) was issued in 
November 1994 and the veteran's substantive appeal was 
received in December 1994.  

In the substantive appeal received in December 1994, the 
veteran asserted that benefits should have been effective in 
1978 not 1981.  A November 1981 rating decision granted 
service connection for cervical hyperextension injury, 
history of, psychogenic pain disorder, rated as 10 percent 
disabling effective in August 1981.  The veteran did not 
appeal that decision and it is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103.  There is no claim of clear 
and unmistakable error (CUE).  There is no basis for further 
VA action on this matter.  

An April 1994 rating decision evaluated the service-connected 
cervical hyperextension injury, history of, with psychogenic 
pain disorder, as 10 percent disabling.  The NOD was received 
in August 1994.  A statement of the case was issued in 
November 1994.  The Substantive Appeal was received in 
December 1994.  Although the Board did not address the issue 
in its August 1999 Remand, the issue has been developed for 
appellate consideration.  However, further evidentiary  
development is indicated.  The Board is undertaking 
additional development on the issue of evaluation of a 
cervical hyperextension injury, history of, with psychogenic 
pain disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his appeal for service 
connection for PTSD and temporary total ratings, and has 
notified him of the information and evidence necessary to 
substantiate his claim.

2.  The veteran does not have PTSD as the result of disease 
or injury during active service.  

3.  Hospitalization from April 2, 1993 to April 24, 1993 was 
not required for a service-connected disability.  

4.  Hospitalization from May 4, 1994 to June 4, 1994 was not 
required for a service-connected disability.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2001).  

2.  The criteria for a temporary total rating based on 
hospital treatment from April 2, 1993 to April 24, 1993 have 
not been met.  38 C.F.R. § 4.29 (2001).  

3.  The criteria for a temporary total rating based on 
hospital treatment from May 4, 1994 to June 4, 1994 have not 
been met.  38 C.F.R. § 4.29 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO did consider the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations, as reflected by the May 2002 Supplemental 
Statement of the Case (SSOC).  The RO has provided the 
veteran with the pertinent evidentiary development, which was 
codified by VCAA and implementing regulations.  In addition 
to performing the pertinent development required under VCAA, 
the RO notified the veteran of his right to submit evidence.  
Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  

Specifically, the veteran's application for benefits is 
complete.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(a)(3)).  The rating decision, SOC's and SSOC's 
notified the veteran and his representative of the evidence 
necessary to substantiate the claims, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  
All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  Social Security Administration medical 
records have been obtained.  See Quartuccio.  The service 
medical records are in the claims folder.  38 U.S.C.A. 
§ 5103A(c)(1) (West Supp. 2001).  VA records have been 
obtained.  38 U.S.C.A. § 5103A(c)(2) (West Supp. 2001).  

The veteran has been examined by VA for PTSD and a medical 
opinion rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative have asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(a)).  

Service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

To comply with the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 128 (1997) VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, to amending 38 C.F.R. § 3.304(f) to read as 
follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), to be codified at 38 C.F.R. 
§ 3.304(f) (2001).  

In this case, the veteran does not contend that he has PTSD 
as the result of combat.  Rather, he contends that he has 
PTSD as the result of a football injury and an automobile 
accident in service.  These claimed stressors have been 
corroborated.  Cf. Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The football injury is documented in the service medical 
records.  Service connection has been established for a 
cervical hyperextension injury, history of, with psychogenic 
pain disorder, resulting from the football injury.  

The service personnel records document the automobile crash.  
They also show that the veteran pled guilty to driving while 
intoxicated and reckless driving.  Service connection can not 
be granted for a disability which is the result of the 
person's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  VA has not 
yet adjudicated whether the accident was the result of 
willful misconduct or the abuse of alcohol or drugs.  
However, that question need not be addressed at this time, 
because this case does not turn on the stressors.  Instead, 
it must be denied because the preponderance of the evidence 
establishes that the veteran does not have the disability for 
which he is seeking service connection.  

In September 1991, the Board denied service connection for a 
psychosis.  The decision specifically discussed bi-polar 
disorder and schizophrenia.  This decision was not appealed 
and is final.  38 C.F.R. § 20.1100 (2001).  There is no claim 
of clear and unmistakable error (CUE).  38 C.F.R. § 20.1400 
(2001).  There is no claim of new and material evidence to 
reopen.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).  The veteran's assertions that treatment for his non-
service-connected psychosis was treatment for PTSD can not 
reasonably be construed as a CUE motion or as a proffer of 
new and material evidence.  Cf.  Solomon v. Brown, 6 Vet. 
App. 396, 400 (1994).  The Board does not have jurisdiction 
to revisit these determinations.  See Barnett v. Brown, 
83 F.3d 1380 (Fed.Cir. 1996).  

Evidence which does not support the claim  The Board has 
reviewed all the evidence of record including transcripts of 
hearing testimony, service medical records, service personnel 
records, private medical reports, Social Security 
Administration (SSA) medical reports and VA medical reports.  
The evidence relevant to this claim will be discussed below.  
The remainder of the evidence is not relevant.  The Board 
particularly notes that the veteran's reports of treatment 
for PTSD are not competent.  A veteran's statements as to 
what a doctor said are not competent evidence.  See Warren v. 
Brown, 6 Vet App 4 (1993).  The veteran has reported that VA 
treated him for many years for PTSD.  The records are in 
evidence and show treatment for the non-service-connected 
psychoses.  The veteran has also reported that he is 
receiving SSA disability benefits based on PTSD.  The SSA 
records have been obtained and disclose that SSA determined 
the veteran to be disabled by schizophrenia and a paranoid 
personality disorder, both non-service-connected disorders.  

Evidence for service connection for PTSD  A VA PTSD 
examination was conducted by Dr. Subarreddy on June 1, 1995.  
The veteran complained of nightmares of violent events, 
flashbacks of violent events, depression, poor sleep, being 
paranoid, and a seizure disorder.  The doctor reported as 
"objective findings" nightmares and flashbacks of the 
concussion, head injury and neck injury, auditory 
hallucinations, delusions, paranoid ideation, ideas of 
reference, insight and judgment impaired, affect 
inappropriate, mood swings and depressed mood, oriented to 
time, place and person, fair recent memory, fair remote 
memory, fair registration and recall, intrusive and painful 
thoughts of violence, migraine headaches, inability to handle 
stress, increased startle response, hypervigilant, poor 
concentration, extremely irritable, outbursts of anger, poor 
sleep and markedly diminished interest.  The diagnosis was 
PTSD delayed type-Guam football field event with 
schizoaffective and paranoid features.  

Evidence against service connection for PTSD  includes the 
report of VA hospitalization in May and June 1995.  On 
admission, he was cooperative and his speech was coherent and 
relevant.  Mood was anxious and somewhat irritable.  It was 
noted that he had a history of violent acting our behavior.  
He was alert and oriented.  He was admitted to a closed ward.  
After a few days of observation, he was granted privileges.  
Treatment included medication and behavior therapy.  The 
final diagnosis was schizophrenia, schizoaffective type.  
There was no diagnosis of PTSD.  

Analysis of May and June 1995 Evidence  The veteran was 
hospitalized for approximately a month and a half in May and 
June 1995.  A little more than 2 weeks before he left the 
hospital, the veteran was examined and PTSD was diagnosed.  
Subsequently, the final hospital report diagnosed 
schizophrenia and not PTSD.  We find the final hospital 
report to be more probative.  The June 1995 PTSD examination 
report does not show that the veteran's medical records or 
claims records were considered or that the existing diagnosis 
of schizophrenia was considered.  The PTSD examiner listed as 
"objective findings" many items which could only be 
subjective symptoms reported by the veteran, such as 
nightmares and flashbacks.  These "objective findings," can 
be no better than the veteran's claim.  See Swann v. Brown, 5 
Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 
(1995).  The actual objective manifestations, such as mood 
anomalies, were previously linked to the schizophrenia, by 
many examiners.  The PTSD examiner failed to explain why 
these should now be considered PTSD manifestations.  The 
hospital report is more probative.  While the June 1995 PTSD 
examination was based on a brief interview with one person, 
the hospital report is based on prolonged observation by a 
staff of trained psychiatric professionals.  Thus, the Board 
finds that the diagnosis of schizophrenia, schizoaffective 
type, on VA hospitalization in May and June 1995 outweighs 
the diagnosis of PTSD delayed type-Guam football field event 
with schizoaffective and paranoid features on the June 1995 
PTSD examination and establishes that the veteran did not 
have PTSD.  

Recent evidence for service connection for PTSD  The next 
diagnoses of PTSD appear in October 2001, March 2002 and May 
2002 VA outpatient clinical records.  Schizoaffective 
disorder was also diagnosed.  

Recent evidence against service connection for PTSD  A 
detailed examination was performed in August 1998, the report 
shows that the medical records, as well as the veteran's 
reports of treatment for PTSD were considered.  The diagnosis 
was schizoaffective disorder by history.  The doctor 
specifically stated that the veteran did not meet the 
criteria for PTSD.  

Analysis of recent evidence  The recent diagnoses of PTSD in 
the VA clinical records are by the same doctor.  His clinical 
notes show that the veteran's complaints were considered and 
provide only minimal objective findings.  Thus, it appears 
that the doctor made his diagnosis on the basis of the 
veteran's complaints, rather than on the basis of objective 
findings or consideration of the record.  See Swann v. Brown, 
5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 
(1995).  On the other hand, the report of the August 1998 VA 
examination for PTSD is much more detailed.  It reflects 
consideration of the veteran's medical records, as well as 
his complaints and current findings.  As a result, the August 
1998 report carries greater probative weight and establishes 
by a preponderance of the evidence that the veteran does not 
meet the criteria for a diagnosis of PTSD.  

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.29, based on hospital treatment of a service-connected 
disability from April 2, 1993 to April 24, 1993 and from May 
4, 1994 to June 4, 1994.  A total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required hospital treatment in a 
Department of Veterans Affairs or an approved hospital for a 
period in excess of 21 days.  38 C.F.R. § 4.29 (2001).  

The only disability for which service connection has been 
established is the cervical hyperextension injury, history 
of, with psychogenic pain disorder, currently rated as 10 
percent disabling.  

The veteran asserts that the hospitalizations from April 2, 
1993 to April 24, 1993 and from May 4, 1994 to June 4, 1994 
were for treatment of a service-connected disability and he 
should, therefore, be temporarily compensated at the total 
rate.  As a lay witness, the veteran does not have the 
training and experience to diagnosis his own disabilities.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(a)(1) & (2)).  Thus, the actual hospital 
reports, prepared by trained medical personnel are 
substantially more probative and establish by a preponderance 
of the evidence that the hospital treatment was for non-
service-connected conditions.

The summary of the hospitalization from April 2, 1993 to 
April 24, 1993 shows a primary diagnosis of schizophrenia, 
schizoaffective depressed with paranoid features.  There were 
also diagnoses of seizure disorder, low back pain and chronic 
degenerative arthritis.  The summary shows the veteran was 
treated for the schizophrenia, as well as for seizure and low 
back disorders.  There is no report of cervical spine 
complaints, findings, diagnoses, or, most importantly, 
treatment.  This report is the most probative evidence and 
establishes by a preponderance of the evidence that the 
hospital treatment was not for the service-connected 
disability.  

The summary of the hospitalization from May 4, 1994 to June 
4, 1994 shows a primary diagnosis of schizoaffective 
disorder.  The service-connected disorder was diagnosed.  
There was also a diagnosis of seizure disorder.  The report 
shows the admission was for complaints that the veteran 
started hearing voices, was having mood swings, felt nervous, 
tense, and uptight and had periods of depression and 
difficulty sleeping.  The report detailed the veteran's 
hospital course, describing manifestations and treatment for 
his psychiatric disorder.  The report did not detail any 
current cervical spine complaints, findings or treatment.  
This report provides the most probative evidence as to 
whether this hospitalization was required for treatment of 
the service-connected disability.  It shows that the service-
connected disability was listed and was considered but that 
it did not require treatment.  This report is the most 
probative evidence and establishes by a preponderance of the 
evidence that the hospital treatment was not for the service-
connected disability.  

Service connection for schizophrenia was previously denied by 
the Board.  Reopening the claim would require new and 
material evidence, which has not been presented here.  
38 U.S.C.A. § 5108 (West 1991).  Thus, the claims under 
38 C.F.R. § 4.29 can not be construed as claims for service 
connection for schizoaffective type schizophrenia.  Cf. 
Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  


ORDER

Service connection for PTSD is denied.  

A temporary total rating pursuant to 38 C.F.R. § 4.29, based 
on hospital treatment of a service-connected disability from 
April 2, 1993 to April 24, 1993 is denied.  

A temporary total rating pursuant to 38 C.F.R. § 4.29, based 
on hospital treatment of a service-connected disability from 
May 4, 1994 to June 4, 1994 is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

